                   IN THE UNITED STATES DISTRICT COURT


                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                               SAVANNAH DIVISION




THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                              4:18CR260


KIMBERLIN JOHNSON,

                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions have    been   resolved   by

agreement.     Therefore,       a   hearing   in    this   case    is   deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, thi                 day of February, 2019.



                                     UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
